           Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 1 of 6


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

FELIX FRAZIER                                 §
                                              §
V.                                            §          CASE NO. 6:19-CV-557-ADA-JCM
                                              §
U.S. XPRESS, INC.; U.S. XPRESS                §
ENTERPRISES, INC. and KERNEL                  §
LLOYD REID                                    §


               DEFENDANT U.S. XPRESS, INC.’S FIRST AMENDED ANSWER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE OF SAID COURT:

       COMES NOW U.S. XPRESS, INC., one of the Defendants, in the above numbered and

entitled cause, and files this First Amended Answer and would respectfully show the following:

                                                  1.1.

       Defendant admits that Plaintiff is an individual residing in Texas.

                                                  1.2.

           Defendant admits that Kernel Lloyd Reid is an individual and believes that he resides in

Florida.

                                                  1.3.

       Defendant admits that it is a Nevada corporation and with headquarters in Tennessee.

Defendant denies that U.S. Xpress Enterprises, Inc. is a proper party to this lawsuit.

                                                  1.4.

       Defendant denies the factual accuracy of a collective reference to multiple Defendants,

and admits that U.S. Xpress, Inc. is a motor carrier whose DOT number is 303024, that it

regularly conducts business on interstate highways including those in Texas, and that there are



                                                   1
         Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 2 of 6


FMCSA regulations that apply to its business. Defendant denies that U.S. Xpress Enterprises,

Inc. has any relevant connection to the contentions herein.

                                                1.5.

        Defendant denies that Kernel Lloyd Reid was an employee of any U.S. Xpress entity on

the date of the accident made the basis of this suit or at any time relevant to the claims herein.

U.S. Xpress, Inc. admits Mr. Reid was an independent contractor performing driving services for

said company and operating his vehicle within the course and scope of his contract at the time of

this incident.

                                                1.6.

        Defendant denies it owned or operated the tractor/trailer Mr. Reid drove on September

27, 2017 and is without knowledge or information sufficient to form a belief as to Mr. Reid’s

communications with “authorities”.

                                                2.1.

        Defendant does not dispute that this Court has subject matter jurisdiction over this case.

                                                2.2.

        Defendant admits that the wreck made the basis of this lawsuit occurred in Waco, Texas.

                                                2.3.

        Defendant does not dispute that the court has personal jurisdiction over Defendant in this

case.

                                                2.4.

        Defendant does not dispute that venue is proper in the U.S. District Court for the Western

District of Texas.

                                                2.5.



                                                 2
           Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 3 of 6


       Defendant admits that U.S. Xpress Enterprises, Inc. has been properly served with

process.

                                                 2.6.

       Defendant admits that U.S. Xpress, Inc., has been properly served with process.

                                                 2.7.

       Defendant is without knowledge or belief as to the methods of proper service available

with respect to Mr. Reid.

                                                  3.

       Defendant objects to the vague and misleading combination of entities contained in

Paragraphs 3.1-3.21 of Plaintiff’s Complaint and responds that U.S. Xpress, Inc. is a motor

carrier, while U.S. Xpress Enterprises, Inc. is not. Therefore, factual assertions inferring that

U.S. Xpress, Inc. and U.S. Xpress Enterprises, Inc. are the “same”, or lack the corporate

distinctions that exist by law, are improper and render the contentions ambiguous and/or

misleading. Similarly, the contention that any motor carrier “certifies” actions or conditions to

some federal agency is vague, confusing and misleading. Defendant objects to the provisions of

Paragraphs 3.1-3.21 that are veiled discovery requests, as such are improper to be included in

pleading. Defendant, further, objects to and denies the factual allegations that any person or

entity “certified to the Federal Government” any conduct or circumstances, as such is vague,

misleading, and irrelevant to the issues of causation for the accident or other facts at issue in this

case. Subject to and in reliance upon these objections, Defendant further denies the remaining

allegations of Paragraphs 3.1-3.21 and relies on its constitutional right to require Plaintiff to

carry his burden of proof to prove same.




                                                  3
        Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 4 of 6


                                                 4.

       Defendant denies that Mr. Reid was employed by any entity named in Plaintiff’s

Complaint and denies that any commercial motor vehicle operator is subject to any duty above

reasonable care required of all motorists, as will be submitted by the Court in the jury charge

herein. Defendant denies all factual and legal contentions in Paragraphs 4.1-4.7 to the extent that

Plaintiff’s use of “U.S. Xpress” to refer to both U.S. Xpress, Inc. and U.S. Xpress Enterprises,

Inc. is vague and misleading as it is impossible for Defendant to know which entity Plaintiff is

referring to. Defendant denies that U.S. Xpress, Inc. or Mr. Reid were negligent on the occasion

in question and denies all remaining factual and legal contentions set forth in Paragraphs 4.1-4.7.

       Defendant specifically denies that Plaintiff is entitled to relief relating to property damage

as Plaintiff signed a Property Damage Release releasing Defendant from all claims, demands or

causes of action, and damages for property damage resulting from the collision in question.

                                                 5.

                                  AFFIRMATIVE DEFENSES

       As required by applicable law and pleading them in the alternative to the extent necessary

or appropriate, Defendant pleads each of the following affirmative defenses:

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant.

       Defendant pleads that the accident in question and Plaintiff’s alleged injuries and/or

damages were proximately caused by the acts, omissions, or conduct of a third party over whom

Defendant has no control; which may include, but is not limited to, an unknown Responsible

Third Party, including but not limited to John Doe, the unknown driver of the blue Suzuki

involved in the incident in question. Defendant pleads that John Doe committed criminal act(s)



                                                 4
        Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 5 of 6


including, but not limited to, making an unsafe lane change, failing to drive in a single lane, and

failing to maintain a proper lookout, which amounts to reckless driving at a minimum and

violates Section 545.401 of the Texas Transportation Code.

       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were not proximately caused by the negligence of Defendant nor any party to this suit and were,

hence, the result of an unavoidable accident.

       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were proximately caused by a sudden emergency.

                                                  6.

       Defendant agrees with the request for a jury and hereby states its independent demand for

a jury. Defendant denies Plaintiff’s request for damages or other relief.


                                                Respectfully submitted,



                                                BY: ______________________________
                                                P. Clark Aspy
                                                Texas Bar No. 01394170
                                                aspy@namanhowell.com
                                                NAMAN, HOWELL, SMITH & LEE, PLLC
                                                8310 Capital of Texas Highway N., Suite 490
                                                Austin, Texas 78731
                                                (512) 479-0300
                                                FAX (512) 474-1901

                                                John Palmer
                                                Texas Bar No. 15430600
                                                Jacqueline P. Altman
                                                Texas Bar No. 24087010
                                                palmer@namanhowell.com
                                                jaltman@namanhowell.com
                                                NAMAN, HOWELL, SMITH & LEE, PLLC
                                                P. O. Box 1470
                                                Waco, Texas 76703-1470


                                                   5
Case 6:19-cv-00557-ADA-JCM Document 26 Filed 04/06/20 Page 6 of 6


           (254) 755-4100
           FAX (254) 754-6331

           ATTORNEYS FOR DEFENDANTS, U.S.
           XPRESS, INC.; U.S. XPRESS
           ENTERPRISES, INC. and KERNEL LLOYD
           REID




              6
